DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on March 22, 2021.  In virtue of this amendment:
Claim 7 is cancelled; and thus,
Claims 1-6 and 8-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record fails to disclose or fairly suggest the following limitations:
An antenna structure, comprising … “wherein an effective length of the extension portion places the antenna structure into either a first mode or a second mode, wherein the first mode is a mode with two distinct bandwidths, and wherein the second mode is a mode with a single bandwidth that covers a larger range of frequencies than the two distinct bandwidths combined at a given gain”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-6 and 8-11 are allowed as being dependent on claim 1).
Reasons for indicating the allowable subject of claims 12-20 were provided in the previous office action mailed on January 22, 2021.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Cheng – US 2008/0024366
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 31, 2021